                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  TRITON PROPERTY INVESTMENTS,                       Case No. 21-cv-03024-VC
  LLC,
                 Plaintiff,                          ORDER GRANTING MOTION TO
                                                     REMAND
          v.
                                                     Re: Dkt. No. 8
  RICHARD GEORGE, et al.,
                 Defendants.


       Triton’s motion to remand is granted. The Court lacks federal question jurisdiction

because the claim against the defendants arises under state law. See 28 U.S. Code § 1331. The

defendants cannot assert federal question jurisdiction on the basis of constitutional defenses they

might raise. Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987). Diversity jurisdiction cannot

support removal either because the parties are not diverse. See 28 U.S.C. § 1332(a). Triton’s

request for costs, attorney’s fees, and sanctions is denied, but the defendants are warned that if

they remove the case again, and if Triton is forced to file another motion to remand, the Court

will seriously consider imposing monetary sanctions. The Clerk of the Court is instructed to

remand the case the California Superior Court, San Mateo County.



       IT IS SO ORDERED.

Dated: May 21, 2021
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
